               Case 17-12560-JKS              Doc 4685          Filed 09/21/21       Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.
                                                                            Ref. Docket No. 4682


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On September 15, 2021, I caused to be served the “Eleventh Order, Pursuant to Bankruptcy
   Rules 9006 and 9027, Further Extending the Period within which the Liquidation Trust and
   its Subsidiaries May Remove Actions Pursuant to 28 U.S.C. § 1452,” dated September 15,
   2021 [Docket No. 4682],

    by causing a true and correct copy to be:

         a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
            mail to those parties listed on the annexed Exhibit A, and

         b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
            Case 17-12560-JKS        Doc 4685        Filed 09/21/21   Page 2 of 13




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                  /s/ Angela Chachoff
                                                                  Angela Chachoff

  Sworn to before me this
  16th day of September , 2021
  /s/ Andrea R. Speelman
  Andrea R. Speelman
  Notary Public, State of Ohio
  Commission Expires March 21, 2024




                                               -2-
Case 17-12560-JKS   Doc 4685   Filed 09/21/21   Page 3 of 13




                    EXHIBIT A
                                                                        Case 17-12560-JKS     Doc 4685      Filed 09/21/21   Page 4 of 13

Name                         Address1                 Address2                     Address3              Address4               City         State   Zip

MCCABE, WEISBERG & CONWAY,   ATTN MICHAEL K PAK ESQ   1407 FOULK ROAD, SUITE 204                                                WILMINGTON   DE      19803
LLC




Page 1 of 1
                                                                                     Case 17-12560-JKS              Doc 4685        Filed 09/21/21        Page 5 of 13

Name                             Address1                         Address2                      Address3                         Address4                        City             State   Zip

16 HICKS LANE HOLDING CORP       C/O ERICA TOBI YITZHAK ESQ, PC   17 BARSTOW RD                                                                                  GREAT NECK       NY      11021
4550 REAL ESTATE LLC             C/O LIEBERMAN DVORIN & DOWD, 30195 CHAGRIN BLVD, SUITE #300                                                                     PEPPER PIKE      OH      44124
                                 LLC
461 NEW LOTS AVENUE LLC          C/O PETROFF LAW FIRM, PC         ATTN SERGE PETROFF, JAMES     SONIA TANKSLEY                   1795 CONEY ISLAND AVENUE, 3RD   BROOKLYN         NY      11230
                                                                  TIERNEY &                                                      FLOOR
7942 COUNTRY CLUB INC            C/O JAMES REED                   3262 WESTHEIMER RD #104                                                                        HOUSTON          TX      77098
8 FIGURES LLC                    5133 NORTH WEST VALENCIA                                                                                                        SILVER LAKE      KS      66539
                                 ROAD
91 LLC                           C/O THE DONNARUMMA LAW           ATTN FRANCIS DONNARUMMA       428 MAIN STREET SOUTH                                            WOODBURY         CT      06798
                                 FIRM, LLC
91 LLC                           C/O THE DONNARUMMA LAW           ATTN FRANCIS DONNARUMMA       428 MAIN STREET SOUTH                                            WOODBURY         CT      6798
                                 FIRM, LLC
ANTOINE HUMPHRIES                24637 S WILDWOOD TRAIL                                                                                                          CRETE            IL      60417
ARASH TASHVIGHI                  C/O LAW OFFICES OF JOHN          ATTN JOHN D HARDY             7100 HAYVENHURST AVE SUITE 307                                   VAN NUYS         CA      91406
                                 HARDY
ARASH TASHVIGHI                  C/O CALIFORNIA LABOR             ATTN: MATTHEW SIROLLY         320 W. 4TH STREET, SUITE 600                                     LOS ANGELES      CA      90013
                                 COMMISSIONER - JEU
ARASH TASHVIGHI                  7100 HAYVENHURST AVE.            SUITE 307                                                                                      VAN NUYS         CA      91406
ARIZONA CORPORATION              ATTN CHAIRMAN TOM FORESE,        1300 WEST WASHINGTON, 3RD                                                                      PHOENIX          AZ      85007
COMMISSION                       COMMISSIONER                     FLOOR
ARIZONA CORPORATION              ATTN JUSTIN OLSON,               1300 WEST WASHINGTON, 3RD                                                                      PHOENIX          AZ      85007
COMMISSION                       COMMISSIONER                     FLOOR
ARIZONA CORPORATION              ATTN BOB BURNS, COMMISSIONER     1300 WEST WASHINGTON, 3RD                                                                      PHOENIX          AZ      85007
COMMISSION                                                        FLOOR
ARIZONA CORPORATION              ATTN BOYD DUNN, COMMISSIONER 1300 WEST WASHINGTON, 3RD                                                                          PHOENIX          AZ      85007
COMMISSION                                                    FLOOR
ARIZONA CORPORATION              ATTN ANDY TOBIN, COMMISSIONER 1300 WEST WASHINGTON, 3RD                                                                         PHOENIX          AZ      85007
COMMISSION                                                     FLOOR
ARIZONA CORPORATION              1300 WEST WASHINGTON, 3RD                                                                                                       PHOENIX          AZ      85007
COMMISSION                       FLOOR
ARIZONA CORPORATION              ARIZONA ATTORNEY GENERAL         ATTN: MATTHEW A. SILVERMAN    2005 N. CENTRAL AVE.                                             PHOENIX          AZ      85004
COMMISSION                       OFFICE
ATLANTIC HOME CAPITAL CORP       C/O CHARLES WALLSHEIN ESQ        35 PINELAWN RD STE 106E                                                                        MELVILLE         NY      11747-3100
                                 PLLC
ATLANTIS NATIONAL SERVICES INC   C/O EMOUNA & MIKHAIL PC          ATTN MATIN EMOUNA             100 GARDEN CITY PLZ STE 520                                      GARDEN CITY      NY      11530-3213
ATTN B. OBARO, C. COX, & J.      C/O WEIL, GOTSHAL AND MANGES MONA MCCONVILLE                   201 REDWOOD SHORES PARKWAY                                       REDWOOD SHORES   CA      94065
RAYNOR
ATTN B. OBARO, C. COX, & J.      C/O WEIL, GOTSHAL AND MANGES RANDOLPH MCCONVILLE               201 REDWOOD SHORES PARKWAY                                       REDWOOD SHORES   CA      94065
RAYNOR
BARBARA JEANRENAUD               106 PONDEROSA DR                                                                                                                SANTA CRUZ       CA      95060
BART KAPLAN ESQ                  C/O L'ABBATE, BALKAN, COLAVITA ATTN PETER L CONTINI, AMY M     & MICHAEL WILLIAM WYNN           1001 FRANKLIN AVENUE            GARDEN CITY      NY      11530
                                 & CONTINI LLP                  MONAHAN
BART KAPLAN ESQ                  ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                                                               NEW YORK         NY      10022
BART KAPLAN, ESQ.                6901 JERICHO TURNPIKE, SUITE                                                                                                    SYOSSET          NY      11791
                                 #100
BOREAL WATER COLLECTIONS INC     4494-4496 STATE ROAD 42 NORTH                                                                                                   KIAMESHA         NY      12751
BRAD JOHNSON                     8 FIGURES LLC                    5133 NORTH WEST VALENCIA RD                                                                    SILVER LAKE      KS      66539


Page 1 of 5
                                                                                      Case 17-12560-JKS             Doc 4685      Filed 09/21/21        Page 6 of 13

Name                           Address1                         Address2                         Address3                      Address4                        City            State   Zip

CALIFORNIA DEPARTMENT OF       SECURITIES REGULATION DIVISION   1515 K STREET, SUITE 200                                                                       SACRAMENTO      CA      95814
BUSINESS OVERSIGHT
COLORADO DIVISION OF           GERALD ROME, COMMISSIONOR        1560 BROADWAY, SUITE 900,                                                                      DENVER          CO      90202
SECURITIES
COLORADO DIVISION OF           GERALD ROME, COMMISSIONER        1560 BROADWAY, SUITE 900,                                                                      DENVER          CO      90202
SECURITIES
CONNECTICUT DEPARTMENT OF      SECURITIES AND BUSINESS          260 CONSTITUTION PLAZA                                                                         HARTFORD        CT      06103-1800
BANKING                        INVESTMENTS DIV
DAVID DERUBERTIS               C/O THE DERUBERTIS LAW FIRM,     4219 COLDWATER CANYON                                                                          STUDIO CITY     CA      91604
                               APC                              AVENUE
DAVID E GOLDEN ESQ             54 HARTFORD TURNPIKE                                                                                                            NEW YORK        NY      10017
DAVID EBRAHIMZADEH C/O         C/O ALTSCHULER, NAHINS &         ATTN MARTIN JEFFREY SIGAL &      DARREN R MARKS                377 BROADWAY                    NEW YORK        NY      10013-3993
BORAH GOLDSTEIN                GOIDEL, PC
DESMOND JOHN                   C/O PETROFF LAW FIRM, PC         ATTN SERGE PETROFF, JAMES        DAVID R SMITH                 1795 CONEY ISLAND AVENUE, 3RD   BROOKLYN        NY      11230
                                                                TIERNEY &                                                      FLOOR
DESMOND JOHN                   C/O ROBERT ARONOV &              ATTN MAX THOMAS SAGLIMBENI       8802 136TH ST                                                 RICHMOND HILL   NY      11418-1921
                               ASSOCIATES, PC
DOMUS APPRAISALS               C/O MOUND COTTON WOLLAN &        ATTN JASON LEE EDERER, KENNETH   LABBATE & MICHAEL T LYNCH     ONE NEW YORK PLAZA              NEW YORK        NY      10004
                               GREENGRASS LLP                   MICHAEL                                                        44TH FLOOR
DONALD OWEN                    C/O LARSON, LARSON & DAUER, A ATTN MARK V LARSON                  15545 DEVONSHIRE ST STE 205                                   MISSION HILLS   CA      91345-2693
                               LAW CORPORATION
DONNA LYNN BARNARD             PO BOX 2850                                                                                                                     KILGORE         TX      75663
ENVIROCARE LLC                 C/O LAW OFFICES OF JILL D        11116 INNSBROOK WAY, SUITE B                                                                   IJAMSVILLE      MD      21754
                               CARAVAGGIO
ERC I LLC                      C/O ALAN BRILL                   PO BOX 3353                                                                                    EVANSVILLE      IN      47732
ERIC SAUL                      8114 CARROLL AVENUE                                                                                                             TAKOMA PARK     MD      20912
FELICE DISANZA                 C/O M CABRERA & ASSOCIATES,      ATTN JOSEPH JOHN REILLY          2002 ROUTE 17M, STE 12                                        GOSHEN                  10924
                               PC
FLORIDA OFFICE OF FINANCIAL    DIVISION OF SECURITIES           101 E GAINES STREET                                                                            TALLAHASSEE     FL      32399
REGULATION
FRANCOIS OLOA                  C/O THE CHARRINGTON FIRM, PC     ATTN KAREN HILLARY               ONE CROSS ISLAND PLAZA                                        ROSEDALE        NY      11422
                                                                CHARRINGTON
GCP MAUI LLC                   C/O MCCORRISTON MILLER MUKAI FIVE WATERFRONT PLAZA, 4TH           500 ALA MOANA BOULEVARD                                       HONOLULU        HI      96813
                               MACKINNON LLP                FLOOR
GUNIT S SABHARWAL              C/O LAW OFFICES OF ANDREW P      ATTN ANDREW P SAULITIS           40 WALL ST                                                    NEW YORK        NY      10005-1304
                               SAULITIS PC
HAIGHT BROWN & BONESTEEL LLP   555 S FLOWER ST STE 4500         FORTY-FIFTH FLOOR                                                                              LOS ANGELES     CA      90071-2441
HENRI JEANRENAUD               106 PONDEROSA DR                                                                                                                SANTA CRUZ      CA      95060
IDAHO DEPARTMENT OF FINANCE    SECURITIES BUREAU                800 PARK BLVD., SUITE 200                                                                      BOISE           ID      83720-0031
INDIANA SECRETARY OF STATE     SECURITIES DIVISION              302 W WASHINGTON ST                                                                            INDIANAPOLIS    IN      46204
INDIANA SECRETARY OF STATE     SECURITIES DIVISION              302 W WASHINGTON ST RM E111                                                                    INDIANAPOLIS    IN      46204-2740
IOWA INSURANCE DIVISION        601 LOCUST ST                                                                                                                   DES MOINES      IA      50309
IOWA INSURANCE DIVISION        601 LOCUST ST                    FL 4                                                                                           DES MOINES      IA      50309-3711
JAMES HAMMOND PURCELL          C/O BARNES LAW GROUP             ATTN ROY E BARNES                31 ATLANTA ST                                                 MARIETTA        GA      30060
JAMES REED                     C/O 3262 WESTHEIMER RD #104                                                                                                     HOUSTON         TX      77098



Page 2 of 5
                                                                                        Case 17-12560-JKS              Doc 4685        Filed 09/21/21         Page 7 of 13

Name                             Address1                         Address2                         Address3                         Address4                     City             State   Zip

JARED KAPLAN ESQ                 C/O L'ABBATE, BALKAN, COLAVITA ATTN PETER L CONTINI, AMY M        & MICHAEL WILLIAM WYNN           1001 FRANKLIN AVENUE         GARDEN CITY      NY      11530
                                 & CONTINI LLP                  MONAHAN
JARED S KAPLAN ESQ               6901 JERICHO TURNPIKE, SUITE                                                                                                    SYOSSET          NY      11791
                                 #100
JARED S KAPLAN ESQ               ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                                                               NEW YORK         NY      10022-4784
JAY BEYNON FAMILY TRUST DTD      C/O DANIEL C. GIRARD             GIRARD GIBBS LLP                 601 CALIFORNIA ST., STE 1400                                  SAN FRANCISCO    CA      94108
10/23/1998, ET AL
JEFF BANK                        F/K/A THE FIRST NATIONAL BANK OF 4866 STATE ROUTE 52              PO BOX 398                                                    JEFFERSONVILLE   NY      12748
                                 JEFFERSONVILLE
JEFFREY H LEAVITT ESQ            C/O WINGET, SPADAFORA &          ATTN CHRISTINA MARIE RIEKER &    KEITH R M ROUSSEL                45 BROADWAY, 19TH FLOOR      NEW YORK         NY      10006
                                 SCHWARTZERG, LLP
JERRY RAINES                     PO BOX 2850                                                                                                                     KILGORE          TX      75663
JERRY RAINES                     PO BOX 2850                                                                                                                     KILGORE          TX      75663
JOMIC INVESTMENTS INC            C/O THE BEN LAW FIRM PLLC        ATTN LAWRENCE S BEN              2699 STIRLING RD STE C-301                                    FT LAUDERDALE    FL      33312
KAILA ALANA LOYOLA               C/O THE RUTTEN LAW FIRM, APC     4221 COLDWATER CANYON                                                                          STUDIO CITY      CA      91604
                                                                  AVENUE
KAILA ALANA LOYOLA               C/O THE RUTTEN LAW FIRM, APC     ATTN HOWARD RUTTEN               4221 COLDWATER CANYON                                         STUDIO CITY      CA      91604
                                                                                                   AVENUE
KANSAS INSURANCE DEPARTMENT      OFFICE OF THE SECURITIES         1300 SW ARROWHEAD RD                                                                           TOPEKA           KS      66604-4019
                                 COMMISIONER
KAPLAN DEF. ON BEHALF OF 16      KAPLAN, KAPLAN & DITRAPANI, LLP 6901 JERICHO TURNPIKE, SUITE                                                                    SYOSSET          NY      11791
HICKS LANE H                                                     #100
KAPLAN KAPLAN & DITRAPANI LLP    C/O L'ABBATE, BALKAN, COLAVITA ATTN PETER L CONTINI, AMY M        & MICHAEL WILLIAM WYNN           1001 FRANKLIN AVENUE         GARDEN CITY      NY      11530
                                 & CONTINI LLP                  MONAHAN
KAPLAN KAPLAN & DITRAPANI, LLP   ATTN. JARED S. KAPLAN, ESQ.      6901 JERICHO TURNPIKE, SUITE                                                                   SYOSSET          NY      11791
                                                                  #100
KIM D & CONNIE L DUERING         PO BOX 763                                                                                                                      STAR             ID      83669
LUXURY PROPERTIES & INTERIORS    1101 30TH STREET NORTHWEST       SUITE 500                                                                                      WASHINGTON       DC      20007
LLC
LUXURY PROPERTIES & INTERIORS    1090 VERMONT AVENUE NW #910                                                                                                     WASHINGTON       DC      20005
LLC
M BATTAGLIA INDIV & TTE M        C/O TURNER, AUBERT & FRIEDMAN    ATTN STEVEN MORRIS, ESQ          8383 WILSHIRE BOULEVARD, SUITE                                BEVERLY HILLS    CA      90211
BATTAGLIA TR 6/15/2004                                                                             510
MATTEO BATTAGLIA AS TRUSTEE,     C/O STEVEN MORRIS                TURNER FRIEDMAN MORRIS &         8383 WILSHIRE BLVD., STE. 510                                 BEVERLY HILLS    CA      90211
ETC.                                                              COHAN, LLP
MATTHEW DITRAPANI ESQ            C/O L'ABBATE, BALKAN, COLAVITA ATTN PETER L CONTINI, AMY M        & MICHAEL WILLIAM WYNN           1001 FRANKLIN AVENUE         GARDEN CITY      NY      11530
                                 & CONTINI LLP                  MONAHAN
MATTHEW DITRAPANI ESQ            6901 JERICHO TURNPIKE, SUITE                                                                                                    SYOSSET          NY      11791
                                 #100
MATTHEW DITRAPANI ESQ            C/O MORRISON COHEN LLP           ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                              NEW YORK         NY      10022
MATTHEW DITRAPANI ESQ            ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                                                               NEW YORK         NY      10022-4784
MICHIGAN CORPS SECURITIES &      ATTN JULIA DALE, DIRECTOR        REGULATORY COMPLIANCE            PO BOX 30018                                                  LANSING          MI      48909
COMM LICENSING BUREAU                                             DIVISION
MOGJAN HASHEMI                   C/O ROBERT HINDIN &              ATTN ROBERT MARC HINDIN, ESQ     11400 W OLYMPIC BLVD STE 1400                                 LOS ANGELES      CA      90064-2579
                                 ASSOCIATES, APLC
MORRISON COHEN LLP               ATTN. DAVID J. KOZLOWSKI, ESQ.   909 3RD AVE FL 27                                                                              NEW YORK         NY      10022-4784



Page 3 of 5
                                                                                    Case 17-12560-JKS                 Doc 4685       Filed 09/21/21         Page 8 of 13

Name                             Address1                       Address2                         Address3                         Address4                       City              State   Zip

NEW JERSEY BUREAU OF SECURITIES OFFICE OF THE NJ ATTORNEY       153 HALSEY STREET, 6TH FLOOR                                                                     NEWARK            NJ      07102
                                GENERAL
NEW YORK STATE DIVISION OF THE   C/O ASSISTANT ATTORNEY         ATTN REBECCA D CULLEY            120 BROADWAY                                                    NEW YORK          NY      10271
LOTTERY                          GENERAL
OLD REPUBLIC NATIONAL TITLE      C/O LAW OFFICE OF RAJAN PATEL ATTN RAJAN PATEL, ESQ             257 SOUTH MIDDLETOWN ROAD                                       NANUET            NY      10954
INSURANCE CO                                                                                     2ND FLOOR
OLIVER ENTINE                    100 BELVIDERE ST APT 4D                                                                                                         BOSTON            MA      02199-7619
PARTNERS 95                      C/O CALLISON TIGHE &           PALMETTO ARMORY OFFICE           1812 LINCOLN STREET                                             COLUMBIA          SC      29201
                                 ROBINSON, LLC                  BUILDING
POSITIVE ASPECTS, INC.           C/O THE BEN LAW FIRM, PLCC     ATTN LAWRENCE S. BEN             2699 STIRLING RD, STE C-301                                     FORT LAUDERDALE   FL      33312
QUONTIC BANK                     C/O THE LAW OFFICES OF PETER   ATTN PETER METIS                 101 PARK AVE FL 27                                              NEW YORK          NY      10178
                                 METIS, LLC
RCN CAPITAL FUNDING LLC          75 GERBER ROAD EAST                                                                                                             SOUTH WINDSOR     CT      06074
RENATO BUSLJETA                  C/O KUSHNICK PALLACI PLLC      ATTN VINCENT T PALLACI &         STEVEN ADAM COHEN                                               BOHEMIA           NY      11716
RENVAL CONSTRUCTION LLC          C/O KUSHNICK PALLACI PLLC      ATTN VINCENT T PALLACI &         STEVEN ADAM COHEN                630 JOHNSON AVENUE SUITE 201   BOHEMIA           NY      11716
ROBERT BISCARDI                  C/O LAW OFFICES OF JOHN        ATTN JOHN D HARDY                7100 HAYVENHURST AVE SUITE 307                                  VAN NUYS          CA      91406
                                 HARDY
ROBERT BISCARDI                  7100 HAYVENHURST AVE.          SUITE 307                                                                                        VAN NUYS          CA      91406
ROBERT HOSSEINI                  C/O ROBERT HINDIN &            ATTN ROBERT MARC HINDIN, ESQ     11400 W OLYMPIC BLVD STE 1400                                   LOS ANGELES       CA      90064-1579
                                 ASSOCIATES, APLC
RONALD MCINERNEY JR                                             ATTN JASON LEE EDERER, KENNETH   LABBATE & MICHAEL T LYNCH        ONE NEW YORK PLAZA             NEW YORK          NY      10004
                                 C/O MOUND COTTON WOLLAN &      MICHAEL                                                           44TH FLOOR
                                 GREENGRASS
ROSENBERG                        C/O CUNILIO & CUNILIO          835 WEST LANCASTER AVENUE                                                                        MAWR              PA      19010
SENN LAW                         KEVIN J SENN, ESQ              1990 NORTH CALIFORNIA BLVD,                                                                      WALNUT CREEK      CA      94596
                                                                8TH FLOOR
SHAWN SPARKS                     8 FIGURES LLC                  5133 NORTH WEST VALENCIA RD                                                                      SILVER LAKE       KS      66539
SHEILA Q SAX                     5437 TREVINO DR                                                                                                                 HAYMARKET         VA      20169
SHEILA Q SAX TRUST               C/O SHEILA SAX                 5437 TREVINO DR                                                                                  HAYMARKET         VA      20169
SHULAMIT NAMDAR A/K/A SHOULA C/O ERICA TOBI YITZHAK ESQ, PC     17 BARSTOW RD                                                                                    GREAT NECK        NY      11021
NAMDAR
SOUTH CAROLINA ATTORNEY          SECURITIES DIVISION            1000 ASSEMBLY STREET, RM 519                                                                     COLUMBIA          SC      29201
GENERAL
STATE OF MAINE DEPARTMENT OF     PROFESSIONAL & FINANCIAL       OFFICE OF SECURITIES             35 STATE HOUSE STATION                                          AUGUSTA           ME      04333
                                 REGULATION
STATE OF OREGON                  DIVISION OF FINANCIAL          350 WINTER ST. NE, ROOM 410                                                                      SALEM             OR      97309
                                 REGULATION
STATE OF WASHINGTON              DEPARTMENT OF FINANCIAL        150 ISARAEL RD SW                                                                                TUMWATER          WA      98501
                                 INSTITUTIONS
STERLING NATIONAL BANK           C/O BLEAKLEY, PLATT AND        ATTN JUSTIN M GARDNER            ONE NORTH LEXINGTON AVENUE                                      WHITE PLAINS      NY      10601
                                 SCHMIDT LLP
STONELION INSURANCE &            PO BOX 2850                                                                                                                     KILGORE           TX      75663
FINACIAL SERVICES
STONELION INSURANCE &            PO BOX 2850                                                                                                                     KILGORE           TX      75663
FINANCIAL SERVICES
THE KHOURY FAMILY TRUST          C/O NAMI LAW FIRM              3 HUTTON CENTRE DRIVE 9TH                                                                        SANTA ANA         CA      92707
                                                                FLOOR

Page 4 of 5
                                                                                      Case 17-12560-JKS                 Doc 4685      Filed 09/21/21         Page 9 of 13

Name                              Address1                       Address2                          Address3                        Address4                     City             State   Zip

THE LAW FIRM OF ADAM KALISH PC C/O FURMAN KORNFELD &             ANDREW JONES, ESQ &               SHARI D SCKOLNICK, ESQ          61 BROADWAY, 26TH FLOOR      NEW YORK         NY      10006
                               BRENNAN, LLP
THE LAW FIRM OF ADAM KALISH PC 182A 26TH ST                                                                                                                     BROOKLYN         NY      11232-1411
THE RUSSELL A RACETTE JR LIVING   60 DYER RD                                                                                                                    LITTLE COMPTON   RI      02837
TRUST
TRUSTEE MARK ROSENBERG ESQ        7101 WISCONSIN AVE             SUITE 1201                                                                                     BETHESDA         MD      20814
UNIVERSAL DEBT SERVICES INC       C/O THE CHARRINGTON FIRM, PC   ATTN KAREN HILLARY                1 CROSS ISLAND PLZ              STE 100                      ROSEDALE         NY      11422-3400
                                                                 CHARRINGTON
US SECURITIES AND EXCHANGE        ATTN CHRISTINE NESTOR          801 BRICKELL AVE STE 1958                                                                      MIAMI            FL      33131-4901
COMMISSION
US SECURITIES AND EXCHANGE        ATTN RUSSELL KOONIN            801 BRICKELL AVENUE, SUITE 1800                                                                MIAMI            FL      33131
COMMISSION
VISION DEVELOPERS & ASSOCIATES C/O ANTOINE HUMPHRIES             24637 S WILDWOOD TRAIL                                                                         CRETE            IL      60417
INC
WARREN LEX LLP                    ATTN PATRICK SHIELDS, ESQ      2261 MARKET STREET NO 606                                                                      SAN FRANCISCO    CA      94114
WARREN LEX LLP                    ATTN: PATRICK SHIELDS ESQ      2261 MARKET STREET NO. 606                                                                     SAN FRANCISCO    CA      94114
WJ MURRAY D DIR & GEN CNSL        C/O ASSISTANT ATTORNEY         ATTN REBECCA D CULLEY             120 BROADWAY                                                 NEW YORK         NY      10271
NYS DIV OF LOTTERY                GENERAL
ZEZE FOOD CORPORATION             C/O FJ ROMANO & ASSOCIATES,    ATTN FRANK J ROMANO, ESQ          51 E MAIN ST #1                                              SMITHTOWN        NY      11787
                                  PC




Page 5 of 5
Case 17-12560-JKS   Doc 4685   Filed 09/21/21   Page 10 of 13




                     EXHIBIT B
                                                                                       Case 17-12560-JKS                  Doc 4685        Filed 09/21/21   Page 11 of 13

Name                               Address1                        Address2                            Address3                         Address4               City               State   Zip          Email

AKERMAN LLP                        ATTN: MICHAEL I GOLDBERG, ESQ   201 E LAS OLAS BLVD STE 1800                                                                FORT LAUDERDALE    FL      33301-4442   Michael.goldberg@akerman.com
CHIPMAN BROWN CICERO &             ATTN ROBERT A WEBER, MARK L     HERCULES PALZA                      1313 NORTH MARKET ST, STE 5400                          WILMINGTON         DE      19801        weber@chipmanbrown.com;
COLE, LLP                          DESGROSSEILLIERS                                                                                                                                                    desgross@chipmanbrown.com
KTBS LAW LLP                       ATTN JONATHAN M. WEISS          1801 CENTURY PARK EAST, 26TH FLR                                                            LOS ANGELES        CA      90067        jweiss@ktbslaw.com
KTBS LAW LLP                       ATTN DAVID A. FIDLER            1801 CENTURY PARK E STE 2600                                                                LOS ANGELES        CA      90067        dfidler@ktbslaw.com
KTBS LAW LLP                       ATTN MICHAEL L. TUCHIN          1801 CENTURY PARK E STE 2600                                                                LOS ANGELES        CA      90067-2328   mtuchin@ktbslaw.com
MCCABE, WEISBERG & CONWAY,         ATTN JANET Z. CHARLTON          1407 FOULK ROAD, SUITE 204                                                                  WILMINGTON         DE      19803        jcharlton@mwc-law.com
LLC
OFFICE OF THE UNITED STATES        REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207      LOCKBOX 35             WILMINGTON         DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES      ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                          LOS ANGELES        CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES      ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                            WILMINGTON         DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                            WILMINGTON         DE      19801        crobinson@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                            WILMINGTON         DE      19899        acaine@pszjlaw.com
LLP
RYAN LAW GROUP PLLC                ATTN MICHAEL J RYAN, ESQ        636 US HIGHWAY 1 STE 110                                                                    NORTH PALM BEACH   FL      33408        mikeryan32645@yahoo.com
SQUIRE PATTON BOGGS (US) LLP       ATTN CHRISTOPHER J. GIAIMO      2550 M STREET, NW                                                                           WASHINGTON         DC      20037        christopher.giaimo@squirepb.com
U.S. DEPARTMENT OF JUSTICE CIVIL   P.O. BOX 875                    ATTN: J. ZACHARY BALASKO            BEN FRANKLIN STATION                                    WASHINGTON         DC      20044-0875   john.z.balasko@usdoj.gov
DIVISION
YOUNG & BROOKS, P.A.               ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                           WEST PALM BEACH    FL      33406        syoung@ybplaw.com




Page 1 of 1
                                                                                      Case 17-12560-JKS               Doc 4685        Filed 09/21/21   Page 12 of 13

Name                             Address1                         Address2                         Address3                         Address4               City              State   Zip          Email

7942 COUNTRY CLUB INC            C/O JAMES REED                   3262 WESTHEIMER RD #104                                                                  HOUSTON           TX      77098        RJ60068@GMAIL.COM
ARASH TASHVIGHI                  C/O CALIFORNIA LABOR             ATTN: MATTHEW SIROLLY            320 W. 4TH STREET, SUITE 600                            LOS ANGELES       CA      90013        MSIROLLY@DIR.CA.GOV;jeu@dir.ca.gov
                                 COMMISSIONER - JEU
ARASH TASHVIGHI                  7100 HAYVENHURST AVE.            SUITE 307                                                                                VAN NUYS          CA      91406        JOHNHARDYLAW@AOL.COM
ARIZONA CORPORATION              ARIZONA ATTORNEY GENERAL         ATTN: MATTHEW A. SILVERMAN       2005 N. CENTRAL AVE.                                    PHOENIX           AZ      85004        MATTHEW.SILVERMAN@AZAG.GOV
COMMISSION                       OFFICE
BART KAPLAN ESQ                  ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                                                         NEW YORK          NY      10022        DKOZLOWSKI@MORRISONCOHEN.COM
BART KAPLAN, ESQ.                6901 JERICHO TURNPIKE, SUITE                                                                                              SYOSSET           NY      11791        BART@CLOSERATTORNEY.COM
                                 #100
COLORADO DIVISION OF             GERALD ROME, COMMISSIONOR        1560 BROADWAY, SUITE 900,                                                                DENVER            CO      90202        michaelc.williams@state.co.us
SECURITIES
DAVID DERUBERTIS                 C/O THE DERUBERTIS LAW FIRM,     4219 COLDWATER CANYON                                                                    STUDIO CITY       CA      91604        DAVID@DERUBERTISLAW.COM
                                 APC                              AVENUE
DONNA LYNN BARNARD               PO BOX 2850                                                                                                               KILGORE           TX      75663        DONNABARNARD1@AOL.COM
ENVIROCARE LLC                   C/O LAW OFFICES OF JILL D        11116 INNSBROOK WAY, SUITE B                                                             IJAMSVILLE        MD      21754        jill@jill-lawoffice.net
                                 CARAVAGGIO
JAMES HAMMOND PURCELL            C/O BARNES LAW GROUP             ATTN ROY E BARNES                31 ATLANTA ST                                           MARIETTA          GA      30060        JBARTHOLOMEW@BARNESLAWGROUP.COM
JAMES REED                       C/O 3262 WESTHEIMER RD #104                                                                                               HOUSTON           TX      77098        RJ60068@GMAIL.COM
JARED S KAPLAN ESQ               6901 JERICHO TURNPIKE, SUITE                                                                                              SYOSSET           NY      11791        JARED@CLOSERATTORNEY.COM
                                 #100
JARED S KAPLAN ESQ               ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                                                         NEW YORK          NY      10022-4784   DKOZLOWSKI@MORRISONCOHEN.COM
JAY BEYNON FAMILY TRUST DTD      C/O DANIEL C. GIRARD             GIRARD GIBBS LLP                 601 CALIFORNIA ST., STE 1400                            SAN FRANCISCO     CA      94108        dgirard@girardsharp.com
10/23/1998, ET AL
JERRY RAINES                     PO BOX 2850                                                                                                               KILGORE           TX      75663        JDRWOW@AOL.COM
JERRY RAINES                     PO BOX 2850                                                                                                               KILGORE           TX      75663        JDRWOW@AOL.COM
JOMIC INVESTMENTS INC            C/O THE BEN LAW FIRM PLLC        ATTN LAWRENCE S BEN              2699 STIRLING RD STE C-301                              FT LAUDERDALE     FL      33312        LARRY@THEBENLAWFIRM.COM
KAILA ALANA LOYOLA               C/O THE RUTTEN LAW FIRM, APC     4221 COLDWATER CANYON                                                                    STUDIO CITY       CA      91604        HOWARD@RUTTENLAWFIRM.COM
                                                                  AVENUE
KAPLAN KAPLAN & DITRAPANI, LLP   ATTN. JARED S. KAPLAN, ESQ.      6901 JERICHO TURNPIKE, SUITE                                                             SYOSSET           NY      11791        JARED@CLOSERATTORNEY.COM
                                                                  #100
KIM D & CONNIE L DUERING         PO BOX 763                                                                                                                STAR              ID      83669        auntcwensman@gmail.com
M BATTAGLIA INDIV & TTE M        C/O TURNER, AUBERT & FRIEDMAN    ATTN STEVEN MORRIS, ESQ          8383 WILSHIRE BOULEVARD, SUITE                          BEVERLY HILLS     CA      90211        MORRIS@TFMCLAW.COM
BATTAGLIA TR 6/15/2004                                                                             510
MATTEO BATTAGLIA AS TRUSTEE,     C/O STEVEN MORRIS                TURNER FRIEDMAN MORRIS &         8383 WILSHIRE BLVD., STE. 510                           BEVERLY HILLS     CA      90211        MORRIS@TFMCLAW.COM
ETC.                                                              COHAN, LLP
MATTHEW DITRAPANI ESQ            6901 JERICHO TURNPIKE, SUITE                                                                                              SYOSSET           NY      11791        matt@closerattorney.com
                                 #100
MATTHEW DITRAPANI ESQ            C/O MORRISON COHEN LLP           ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                        NEW YORK          NY      10022        DKOZLOWSKI@MORRISONCOHEN.COM
MATTHEW DITRAPANI ESQ            ATTN. DAVID J. KOZLOWSKI, ESQ.   909 THIRD AVENUE                                                                         NEW YORK          NY      10022-4784   DKOZLOWSKI@MORRISONCOHEN.COM
MOGJAN HASHEMI                   C/O ROBERT HINDIN &              ATTN ROBERT MARC HINDIN, ESQ     11400 W OLYMPIC BLVD STE 1400                           LOS ANGELES       CA      90064-2579   ROBERT@ROBERTHINDINLAW.COM
                                 ASSOCIATES, APLC
MORRISON COHEN LLP               ATTN. DAVID J. KOZLOWSKI, ESQ.   909 3RD AVE FL 27                                                                        NEW YORK          NY      10022-4784   DKOZLOWSKI@MORRISONCOHEN.COM
POSITIVE ASPECTS, INC.           C/O THE BEN LAW FIRM, PLCC       ATTN LAWRENCE S. BEN             2699 STIRLING RD, STE C-301                             FORT LAUDERDALE   FL      33312        Larry@TheBenLawFirm.com
ROBERT BISCARDI                  7100 HAYVENHURST AVE.            SUITE 307                                                                                VAN NUYS          CA      91406        JOHN@JOHNHARDYLAW.COM



Page 1 of 2
                                                                           Case 17-12560-JKS             Doc 4685         Filed 09/21/21   Page 13 of 13

Name                         Address1                    Address2                       Address3                        Address4               City            State   Zip          Email

ROBERT HOSSEINI              C/O ROBERT HINDIN &         ATTN ROBERT MARC HINDIN, ESQ   11400 W OLYMPIC BLVD STE 1400                          LOS ANGELES     CA      90064-1579   ROBERT@ROBERTHINDINLAW.COM
                             ASSOCIATES, APLC
ROSENBERG                    C/O CUNILIO & CUNILIO       835 WEST LANCASTER AVENUE                                                             MAWR            PA      19010        jamescunilio@cuniliolaw.com
SHEILA Q SAX                 5437 TREVINO DR                                                                                                   HAYMARKET       VA      20169        sheila_sax@me.com
SHEILA Q SAX TRUST           C/O SHEILA SAX              5437 TREVINO DR                                                                       HAYMARKET       VA      20169        sheila_sax@me.com
US SECURITIES AND EXCHANGE   ATTN CHRISTINE NESTOR       801 BRICKELL AVE STE 1958                                                             MIAMI           FL      33131-4901   nestorc@sec.gov
COMMISSION
WARREN LEX LLP               ATTN PATRICK SHIELDS, ESQ   2261 MARKET STREET NO 606                                                             SAN FRANCISCO   CA      94114        BC628984@CASES.WARRENLEX.COM;
                                                                                                                                                                                    woodbridge@matters.warrenlex.com
WARREN LEX LLP               ATTN: PATRICK SHIELDS ESQ   2261 MARKET STREET NO. 606                                                            SAN FRANCISCO   CA      94114        BC628984@CASES.WARRENLEX.COM;
                                                                                                                                                                                    woodbridge@matters.warrenlex.com




Page 2 of 2
